DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2021 has been entered.
Response to Amendment
Applicant's supplemental response submitted 06 May 2021 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response, Claims 31, 32, 35, 36, 38, 40-42 & 44-50 are pending for review.
Allowable Subject Matter
Claims 31, 32, 35, 36, 38, 40-42 & 44-50 are allowed.  Examiner’s statement for reasons of allowance for independent Claims 31, 40 & 42 are as discussed with respect to independent Claims 45 & 50 in the previous office action mailed 28 April 2020, specifically: while the prior art of record discloses the claimed invention including a ground source heat deliver system comprising a piping system with a lower pipe buried within soil & an upper pipe buried above the lower pipe to transfer the absorbed heat to a heat consumer, a pump & a fluid emitter, the prior art of record fails to show the above heating system in which the piping system is a closed loop & the emitter is in a separate fluid emitting system emitting fluid at least partially at the soil surrounding the first pipe, as recited in above mentioned independent claims; & Claims 32, 35, 36, 38, 41 & 44 are allowed as being dependent, either directly or indirectly, on at least one of independent Claims 31, 40 & 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762